

116 HR 3158 IH: To establish a pilot program to execute lease agreements using alternative procedures, and for other purposes.
U.S. House of Representatives
2019-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3158IN THE HOUSE OF REPRESENTATIVESJune 6, 2019Mr. Meadows (for himself and Mr. Pence) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish a pilot program to execute lease agreements using alternative procedures, and for
			 other purposes.
	
		1.Streamlined Leasing Pilot Program
 (a)Execution of leasesThe Administrator of General Services shall establish and conduct a pilot program to execute lease agreements using alternative procedures pursuant to authority provided under section 585 of title 40, United States Code, and pursuant to the provisions of this section.
 (b)Goals of proceduresThe goals of the alternative procedures are— (1)reducing the costs to the Government of leased space, including—
 (A)executing long-term leases with firm terms of 10 years or more and reducing costly holdover and short-term lease extensions, including short firm term leases;
 (B)improving office space utilization rates of Federal tenants; and (C)streamlining and simplifying the leasing process to take advantage of real estate markets; and
 (2)significantly reducing or eliminating the backlog of expiring leases over the next 5 years. (c)Leasehold interests in real property (1)Simplified proceduresNotwithstanding subsection (b) of section 3305 of title 41, United States Code, but otherwise in accordance with such section, the Administrator shall provide special simplified procedures for acquisitions of leasehold interests in real property at rental rates that do not exceed the simplified lease acquisition threshold, as defined in paragraph (2). The rental rate under a multiyear lease does not exceed the simplified lease acquisition threshold if the average annual amount of the rent payable for the period of the lease does not exceed such threshold.
 (2)Acquisition thresholdFor purposes of this section, the simplified lease acquisition threshold is $500,000. (d)Consolidated lease prospectusesThe Administrator may, when acquiring leasehold interests subject to section 3307 of title 40, United States Code, transmit, pursuant to subsection (b) of such section, to the committees designated in such section for approval of a prospectus to acquire leased space, and waive the requirements pursuant to paragraphs (3) and (6) of section 3307(b), subject to the following requirements:
 (1)Cost per square footageThe cost per square footage does not exceed the maximum proposed rental rate designated for the respective geographical area.
 (2)Space utilizationThe overall space utilization rate is 170 usable square feet per person or less based on actual agency staffing levels when occupied.
 (3)Lease termThe lease firm term is 10 years or greater. (4)Geographic locationThe geographical location is identified as having a large amount of square footage of Federal office space and lease turnover and will likely result in providing for the ability, on a timely basis, of the agency to consolidate space effectively or meet any requirements for temporary or interim space required for planned consolidations.
 (5)SubmarketsAgencies may consider space in submarket locations that meet mission requirements. (e)Consolidations generallyThe Administrator may consolidate more than one project into a single prospectus submitted pursuant to section 3307(b) of title 40, United States Code, if such consolidation will facilitate efficiencies and reductions in overall space and improved utilization rates.
 (f)Waiver authorityThe Administrator may— (1)waive notice and comment rulemaking, if the Administrator determines the waiver is necessary to implement this section expeditiously; and
 (2)carry out the alternative procedures under this section as a pilot program. (g)Reports (1)Annual reportsDuring the period in which the pilot program is conducted under this section, the Administrator shall submit, annually, to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a progress report that provides updates on the number and square footage of leases expiring in the 5-year period beginning on the date of enactment of this Act, by agency and region, and which shall include for the expiring leases—
 (A)an average of the lease terms, including firm terms, for leases executed; and (B)the percentage of leases managed in-house or through the use of commercial real estate leasing services.
 (2)Final reportNot later than 180 days after termination of the pilot program, the Administrator shall submit a final report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate. The final report shall include—
 (A)a review and evaluation of the lease agreements executed under the alternative procedures established pursuant to this section in comparison to those agreements not executed pursuant to the alternative procedures;
 (B)recommendations on any permanent changes to the General Services Administration’s leasing authority; and
 (C)a progress evaluation in meeting the goals described in subsection (b). (h)TerminationThe authorities under this section shall terminate on December 31, 2024.
			